Citation Nr: 1215390	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than January 16, 2008, for the award of service connection for radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1995 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision that, in pertinent part, granted service connection for radiculopathy of the left leg evaluated as 40 percent disabling effective January 16, 2008.  The Veteran timely appealed for an earlier effective date.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (March 2012 hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On October 25, 2001, VA received the Veteran's original claim for service connection for a lumbar spine strain; and both his contentions in support of that claim and the evidence of record also raised a potential claim for radiculopathy of the left leg at that time. 

2.  On January 16, 2008, VA received the Veteran's request to reopen his claim for consideration of an increased evaluation for the lumbar spine strain.

3.  There was a pending claim prior to January 16, 2008, pursuant to which service connection for radiculopathy of the left leg could be awarded.



CONCLUSION OF LAW

The criteria for an effective date of October 25, 2001, for the award of service connection for radiculopathy of the left leg are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection for radiculopathy of the left leg. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Analysis

The Veteran contends, in essence, that he is entitled to an effective date earlier than January 16, 2008, for the award of service connection for radiculopathy of the left leg.
 
The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed a formal claim for service connection for a lumbar spine strain on October 25, 2001.  In furtherance of this claim, the RO scheduled the Veteran for a VA examination to be held in November 2001.  Records indicate that the Veteran failed to report.

In a December 2001 rating decision, the RO granted service connection for a lumbar spine strain evaluated as 0 percent (noncompensable) disabling, effective October 25, 2001.  Service connection was established as directly related to active service based on the evidence of record.  Specifically, service treatment records showed treatment for a low back strain in December 1997, which was injured when lifting a missile.  Private treatment records revealed low back pain and occasional left leg pain, which appeared to be intermittent, from August 2001 through October 2001.  The RO indicated that information from the examination, which may have been material to the claim, could not be considered.

In a February 2002 rating decision, the RO assigned an initial 10 percent disability rating for the Veteran's lumbar spine strain, effective October 25, 2001, based on a January 2002 VA examination that included a diagnosis of musculoskeletal lumbar disease with radiculopathy.  Specifically, the Veteran had reported that his left lower extremity felt weaker than his right lower extremity; and that he had shooting pain going down the left lower extremity posteriorly to his foot.

The Veteran subsequently appealed for a higher initial disability rating for his lumbar spine strain.  On VA Form 9 submitted in February 2003, the Veteran reported having numbness and shooting pains starting in lower back to left foot.
A decision promulgated by the Board in September 2004 denied the Veteran's appeal for an initial disability rating in excess of 10 percent for service-connected lumbar spine strain.  

However, no further action was taken on the Veteran's written complaints of left leg radiculopathy for several years, until the Veteran filed to reopen his claim for consideration of an increased evaluation for his lumbar spine strain on January 16, 2008.  The report of a February 2008 VA examination revealed significant neurological deficits, and included a diagnosis of lumbar strain with bulging discs and severe left-sided radiculopathy.

Thereafter, pursuant to a March 2008 rating decision, the RO granted service connection for left lower radiculopathy associated with lumbar spine strain evaluated as 40 percent disabling effective January 16, 2008.

The Veteran now seeks recognition of entitlement to service connection for radiculopathy of the left leg retroactive to the date of filing of his October 25, 2001 original claim for benefits. 

Having reviewed this claim in light of the applicable law and regulations governing the assignment of effective dates, there is sufficient basis to award the benefit sought.  At the outset, the Board finds that there was never an actual denial by the RO of service connection for radiculopathy of the left leg either in December 2001, pending the Veteran's willingness to appear for a VA examination, or in February 2002.  Hence, as "part and parcel" of the Veteran's original October 25, 2001 claim, the Board finds that an informal claim for service connection for radiculopathy of the left leg associated with the lumbar spine strain indeed was pending and remained unadjudicated, and continued as pending through March 2008 when the claim ultimately was adjudicated.

The Board is mindful of the point raised by the RO, that any such informal claim was subsumed in the prior decision promulgated by the Board in September 2004; and, hence, cannot serve as a potential basis for an earlier effective date for service connection for radiculopathy of the left leg. The United States Court of Appeals for the Federal Circuit has indicated that, if a Veteran's claim for benefits is left pending without a final adjudication, the claim may be addressed when a subsequent claim for the same disability is adjudicated by VA.  See Jones v. Shinseki, 619 F.3d. 1368, 1373 (2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 (2008). This is known as the "implicit denial rule." Jones, 619 F.3d. at 1373. The subsequent adjudication denying the claim subsumes any such prior pending claim.  Williams, 521 F.3d. at 1350-51; Cogburn v. Shinseki, 24 Vet. App. 205, 210-213 (2010).

A careful review of the Board's September 2004 decision reflects neither consideration of any claim for service connection for radiculopathy, nor consideration of whether a separate compensable rating may have been warranted for the Veteran's complaints of radiculopathy of the left leg.  Indeed, there was no such implicit denial.

Likewise, the United States Court of Appeals for Veterans Claims (Court) provided additional guidance regarding the implicit denial rule. In Cogburn, the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted). Id. at 212-213.

In this regard, given that the Veteran's original claim for lumbar spine strain was granted, and there was no denial at that time, the Board finds that the Veteran's informal claim for service connection for radiculopathy of the left leg associated with lumbar spine strain was not subsumed by the Board's September 2004 denial of a higher initial disability rating for the service-connected lumbar spine strain.

The next step in the Board's analysis is whether at the time of original claim's filing in October 2001 there was competent evidence to establish service connection. It would not be enough alone to show that the Veteran had a pending claim since then, inasmuch as the evidence of record must also have substantiated service connection back then to establish an earlier effective date. See 38 C.F.R. § 3.400(b)(2)(i). Viewing the record as a whole, and affording all reasonable doubt to the Veteran's claim, as VA is required to do, the Board determines that the evidence reasonably supported service connection for radiculopathy of the left leg as early as 2001.  In this regard, the report of the January 2002 VA examination clearly shows a diagnosis of musculoskeletal lumbar disease with radiculopathy; and, moreover, the service treatment records show an assessment of lumbar back strain, and complaints of a sharp pain-more on the left side and down into the hip in October 1997.  There is sufficient indication of a chronic lumbar strain with radiculopathy of the left leg that manifested in service and continued post-service. 

Therefore, the Board finds that an informal claim for service connection for radiculopathy of the left leg associated with the lumbar spine strain remained pending and unadjudicated during and following the December 2001 RO rating decision that first addressed service connection for lumbar spine strain, and that the evidentiary requirements were met for service connection for radiculopathy of the left leg as early as the October 25, 2001 date of claim.  Since the Veteran's claim for service connection was received in October 2001, more than one year following the Veteran's separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b)(2). 

Hence, there was a pending claim prior to January 16, 2008, pursuant to which benefits could be granted.  A subsequent VA examination confirmed the diagnosis of radiculopathy of the left leg, and the evidence reflects it was secondary to the service-connected lumbar spine strain.  Resolving all doubt in the Veteran's favor, the Board finds that radiculopathy of the left leg was present from the date of claim on October 25, 2001.  Accordingly, the Veteran is entitled to an effective date of October 25, 2001, for the award of service connection for radiculopathy of the left leg.

In reaching this decision, the Board has resolved any doubt in favor of the Veteran.


ORDER

An effective date of October 25, 2001, for the award of service connection for radiculopathy of the left leg is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


